Case: 20-30170     Document: 00515629424         Page: 1     Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 6, 2020
                                  Nos. 20-30170
                                       and                              Lyle W. Cayce
                                    20-30341                                 Clerk
                                Summary Calendar


   REC Marine Logistics, L.L.C.,

                                                           Plaintiff—Appellant,

                                       versus

   DeQuincy R. Richard,

                                                           Defendant—Appellee.


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:19-CV-11149


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Fred E. Salley, former counsel for plaintiff REC Marine Logistics,
   L.L.C., appeals sanctions ordered against him in the underlying matter. In
   the first appeal, Case No. 20-30170, Salley challenges $1,500 in sanctions


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30170        Document: 00515629424              Page: 2      Date Filed: 11/06/2020




                                  Nos. 20-30170 and 20-30341


   that were imposed on him because of his failure to comply with discovery
   requests and to provide dates and times for a vessel inspection. 1 In the second
   appeal, Case No. 20-30341, Salley challenges sanctions that were awarded
   because of his disruptive behavior at a deposition. 2 In both appeals, Salley
   argues that the sanctions were improper because he had been suffering from
   severe illness at the time of the sanctioned behavior.
           “As a general rule an attorney must await the end of litigation in the
   district court to appeal a sanction.” Walker v. City of Mesquite, 129 F.3d 831,
   832 (5th Cir. 1997). Indeed, we have held that “sanctions orders are not . . .
   appealable final decisions” under 28 U.S.C. § 1291 or “appealable collateral
   orders” pursuant to Cohen v. Beneficial Life Insurance Co., 337 U.S. 541
   (1949). Williams v. Midwest Employers Cas. Co., 243 F.3d 208, 209 (5th Cir.
   2001). The latter is so because “sanctions can be and routinely are appealed
   when merged in the district court’s final judgment.” Click v. Abilene Nat’l
   Bank, 822 F.2d 544, 545 (5th Cir. 1987). 3



           1
            The district court did not expressly state whether those sanctions were awarded
   pursuant to its inherent power or a particular Federal Rule of Civil Procedure, but such
   sanctions are permitted under Fed. R. Civ. P. 37 for failure to make disclosures or
   cooperate in discovery.
           2
            Salley was individually sanctioned in the amount of $1,000 under Fed. R. Civ.
   P. 30(d)(2) (“[T]he court may impose an appropriate sanction . . . on a person who
   impedes, delays, or frustrates the fair examination of the deponent.”).
           3
             In Click v. Abilene National Bank, we specifically held that Rule 11 and Rule 37
   sanctions were not appealable pursuant to the collateral order doctrine. 822 F.2d at 545.
   However, this rule has also been applied to sanctions ordered under the district court’s
   inherent power, see Williams, 243 F.3d at 210, and the same logic applies to sanctions
   awarded under Rule 30(d)(2), see Grain Dealers Mut. Ins. Co. v. Cooley, 734 F. App’x 223,
   227 (5th Cir. 2018) (considering district court’s denial of Rule 30(d)(2) sanctions after
   entry of final judgment); Dardar v. Lafourche Realty Co., Inc., 849 F.2d 955, 959 (5th Cir.
   1988) (“[A]fter a truly final order, appellate review of any prior attorney’s fee
   determination will be available.”).




                                               2
Case: 20-30170      Document: 00515629424         Page: 3    Date Filed: 11/06/2020




                             Nos. 20-30170 and 20-30341


          Because the underlying matter is ongoing and no final judgment has
   been entered, we asked the parties to submit supplemental letter briefs
   addressing whether Salley’s appeals are premature. Both parties responded
   that, because Salley was allowed to withdraw as counsel in the underlying
   matter on October 6, 2020, his appeals of sanctions ordered against him
   should be permitted.
          We have recognized limited exceptions to the rule that sanctions
   orders are not appealable under the collateral order doctrine. Relevant to this
   case, in Markwell v. County of Bexar, the court held that such orders are
   appealable “where an order assesses sanctions against an attorney who has
   withdrawn from representation at the time of the appeal, and immediate
   appeal of the sanctions order will not impede the progress of the underlying
   litigation.” 878 F.2d 899, 901 (5th Cir. 1989). It should be noted that the
   continued validity of this exception has been in question since the Supreme
   Court decision in Cunningham v. Hamilton County, in which the Court
   emphasized that “the appealability of a Rule 37 sanction imposed on an
   attorney” should not “turn on the attorney’s continued participation.” 527
   U.S. 198, 209 (1999); see also Williams, 243 F.3d at 210 (“It is . . . doubtful
   that the exception[] to Click created by Markwell . . . survive[d]
   Cunningham.”). Regardless of Markwell’s continuing validity, it is not
   applicable in this case. Though Salley did withdraw as an attorney on October
   6, 2020, he had not withdrawn “at the time of the appeal” in either Case No.
   20-30341 or Case No. 20-30170. Markwell, 878 F.2d at 901; see also Nogess v.
   Poydras Center, L.L.C., 728 F. App’x 303, 307 (5th Cir. 2018) (refusing to
   apply Markwell exception because, though sanctioned attorneys no longer
   represented a party at the time of decision, they did not withdraw until
   “months after the time of the appeal”). Indeed, Salley’s withdrawal in
   October did not come until months after his appeals were filed. Accordingly,
   even if the Markwell exception has continuing viability (which we need not




                                          3
Case: 20-30170     Document: 00515629424         Page: 4    Date Filed: 11/06/2020




                             Nos. 20-30170 and 20-30341


   decide), it does not apply in this case, and we are without jurisdiction over
   Salley’s appeals.
          Based on the foregoing, the appeals are DISMISSED for lack of
   jurisdiction.




                                         4